DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehikoinen et al (5,347,977). Lehikoinen et al discloses a combination outdoor fireplace and pizza oven system (SEE Figures 1-5) including a main body including a framework assembly (Figure 3) having a fireplace firebox (7) and an oven firebox (2), the framework assembly having a refractory heat resistant mortar (soapstone, SEE column 3, lines 36-42), wherein the oven firebox is suspended above the fireplace firebox and is certainly capable of baking pizza, which in this case would be considered intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Lehikoinen et al further discloses insulation (which is depicted as “grate powder” and “grate stones” between elements 16, 20), however further states that the most advantageous material for the manufacture of the oven-stove combination to be soapstone (SEE column 3, lines 36-42); the examiner takes the position that soapstone meets the limitation of being insulation as evidenced by Seefluth (3,131,623) in column 3, lines 66-68 and Armstrong (1,438,424) in column 1, lines 29-31).  Furthermore, the limitation of the fireplace firebox being thermally insulated from the oven firebox, is being interpreted as being met by the structure of Lehikoinen et al since the conduit (8) feeds to the secondary combustion chamber (9) not the oven firebox (2), similarly, conduit (11) extends from the oven firebox (2) to the secondary combustion chamber (9) with the back wall (15) which would also be constructed of soapstone, thermally separating the flow from the fireplace firebox (7) from the oven firebox (2). In re claim 2, Lehikoinen discloses in Figures 1 and 3, that the oven firebox (2) is suspended centrally above the fireplace firebox (7). In re claim 3, Lehikoinen discloses that the fireplace firebox has a fireplace width and the oven firebox has an oven width, and the oven width is less than the fireplace width (SEE Figure 1). In re claim 6, Lehikoinen illustrates in Figure 3 and in column 3, lines 36-42, that each of the fireplace firebox and the oven firebox includes refractory bricks (Soapstone). In re claim 7, Lehikoinen discloses that each of the fireplace firebox and the oven firebox has an opening at a front wall (unnumbered) of the main body (SEE Figure 1). In re claim 8, Lehikoinen discloses that the opening of the oven firebox is selectively closed by an oven door (5) hingedly attached to the front wall of the main body. In re claim 9, Lehikoinen implicitly discloses that the refractory heat resistant mortar includes fireclay, cement, and sand (SEE column 3, lines 36-42). In re claim 10, Lehikoinen discloses a combination outdoor fireplace and pizza oven system (SEE Figures 1-5) including a main body including a framework assembly (Figure 3) having a fireplace firebox (7) and an oven firebox (2) and a chimney flue (14) disposed therein, the oven firebox in communication with the chimney flue (SEE Figure 2), the framework assembly having a refractory heat resistant mortar (soapstone, SEE column 3, lines 36-42), wherein the oven firebox is suspended above the fireplace firebox and is certainly capable of baking pizza, and the chimney flue is disposed in the framework assembly and extends above the oven firebox (SEE Figure 2). Lehikoinen et al further discloses insulation (which is depicted as “grate powder” and “grate stones” between elements 16, 20), however further states that the most advantageous material for the manufacture of the oven-stove combination to be soapstone (SEE column 3, lines 36-42); the examiner takes the position that soapstone meets the limitation of being insulation as evidenced by Seefluth (3,131,623) in column 3, lines 66-68 and Armstrong (1,438,424) in column 1, lines 29-31).  Furthermore, the limitation of the fireplace firebox being thermally insulated from the oven firebox, is being interpreted as being met by the structure of Lehikoinen et al since the conduit (8) feeds to the secondary combustion chamber (9) not the oven firebox (2), similarly, conduit (11) extends from the oven firebox (2) to the secondary combustion chamber (9) with the back wall (15) which would also be constructed of soapstone, thermally separating the flow from the fireplace firebox (7) from the oven firebox (2).

In re claim 11, Lehikoinen discloses in Figures 1 and 3, that the oven firebox (2) is suspended centrally above the fireplace firebox (7). In re claim 12, Lehikoinen discloses that the fireplace firebox has a fireplace width and the oven firebox has an oven width, and the oven width is less than the fireplace width (SEE Figure 1). In re claim 15, Lehikoinen illustrates in Figure 3 and in column 3, lines 36-42, that each of the fireplace firebox and the oven firebox includes refractory bricks (soapstone). In re claim 16, Lehikoinen discloses that each of the fireplace firebox and the oven firebox has an opening at a front wall (unnumbered) of the main body (SEE Figure 1). In re claim 17, Lehikoinen discloses that the opening of the oven firebox is selectively closed by an oven door (5) hingedly attached to the front wall of the main body. In re claim 18, Lehikoinen implicitly discloses that the refractory heat resistant mortar includes fireclay, cement, and sand (SEE column 3, lines 36-42). In reclaim 19, Lehikoinen et al discloses a combination outdoor fireplace and pizza oven system (SEE Figures 1-5) including a main body including a framework assembly (SEE Figures 3-5) having a fireplace firebox (7), an oven firebox (2), and a chimney flue (14) disposed therein, the oven firebox in communication with the chimney flue, the framework assembly having a refractory heat resistant mortar (soapstone, SEE column 3, lines 36- 42), wherein the oven firebox is suspended above the fireplace firebox (SEE Figure 1) and is inherently capable of baking pizza, and the chimney flue is disposed in the framework assembly above the oven firebox (2), wherein the fireplace firebox has a rectangular body (illustrated in Figure 1) with an opening at a front wall of the main body, and the oven firebox includes a rounded arch (clearly illustrated in Figures 1 & 2) with an opening at the front wall of the main body.  Lehikoinen et al further discloses insulation (which is depicted as “grate powder” and “grate stones” between elements 16, 20), however further states that the most advantageous material for the manufacture of the oven-stove combination to be soapstone (SEE column 3, lines 36-42); the examiner takes the position that soapstone meets the limitation of being insulation as evidenced by Seefluth (3,131,623) in column 3, lines 66-68 and Armstrong (1,438,424) in column 1, lines 29-31).  Furthermore, the limitation of the fireplace firebox being thermally insulated from the oven firebox, is being interpreted as being met by the structure of Lehikoinen et al since the conduit (8) feeds to the secondary combustion chamber (9) not the oven firebox (2), similarly, conduit (11) extends from the oven firebox (2) to the secondary combustion chamber (9) with the back wall (15) which would also be constructed of soapstone, thermally separating the flow from the fireplace firebox (7) from the oven firebox (2).  In re claim 20, Lehikoinen discloses in Figures 1 and 3, that the oven firebox (2) is suspended centrally above the fireplace firebox (7) and the oven width is less than the fireplace width (SEE Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-11, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (8,061,348) in view of Rolfes (2,224,316).  Rodriguez discloses a combination outdoor fireplace and pizza oven system (SEE column 3, lines 24-30), and includes a main body including a framework assembly having a fireplace firebox (102) and an oven firebox (104), the framework assembly (SEE Figures 7-10) having a refractory heat resistant mortar (194, SEE column 8, lines 30-48 and column 9, lines 26-42) wherein the oven firebox is suspended above the fireplace firebox and capable of baking pizza (SEE column 3, lines 48-55). While Rodriguez does provide a teaching of a partition disposed between the fireplace firebox and the oven firebox (SEE column 6, lines 11-33) for isolating one interior from another, there is no specific teaching that the partition is insulation such that the fireplace firebox is thermally insulated from the oven firebox.  Rolfes teaches that it was commonly known in the art to provide an insulated partition (9) for separating a grilling chamber (6) from a second oven (8).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the partition (136) of Rodriguez to be insulated as was already known in the art and taught by Rolfes and arrived at the applicants claimed invention for the purpose of thermally isolating one cooking environment from another. In re claim 2, Rodriguez as modified by Rolfes would meet the limitations claimed since Rodriguez further discloses that the combination outdoor fireplace and pizza oven system includes the oven firebox (104) being suspended centrally above the fireplace firebox (102). In re claim 7, Rodriguez as modified by Rolfes would meet the limitations claimed since Rodriguez discloses that each of the fireplace firebox and the oven firebox has an opening at a front wall of the main body (SEE Figure 1). In re claim 8, Rodriguez as modified by Rolfes would meet the limitations claimed since Rodriguez discloses that the opening of the oven firebox is selectively closed by an oven door hingedly attached to the front wall of the main body (SEE Figure 1). In re claim 9, Rodriguez as modified by Rolfes would meet the limitations claimed since Rodriguez implicitly discloses the refractory heat resistant mortar includes fireclay, cement, and sand (SEE column 8, lines 30-48 and column 9, lines 26-42). In re claim 10, Rodriguez discloses a combination outdoor fireplace and pizza oven system (SEE column 3, lines 24-30) including a main body including a framework assembly (SEE Figures 7-10) having a fireplace firebox (102), an oven firebox (104), and a chimney flue (110) disposed therein, the oven firebox (104) in communication with the chimney flue, the framework assembly having a refractory heat resistant mortar, wherein the oven firebox is suspended above the fireplace firebox and capable of baking pizza, and the chimney flue is disposed in the framework assembly above the oven firebox (104). While Rodriguez does provide a teaching of a partition disposed between the fireplace firebox and the oven firebox (SEE column 6, lines 11-33) for isolating one interior from another, there is no specific teaching that the partition is insulation such that the fireplace firebox is thermally insulated from the oven firebox.  Rolfes teaches that it was commonly known in the art to provide an insulated partition (9) for separating a grilling chamber (6) from a second oven (8).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the partition (136) of Rodriguez to be insulated as was already known in the art and taught by Rolfes and arrived at the applicants claimed invention for the purpose of thermally isolating one cooking environment from another.  In re claim 11, Rodriguez as modified by Rolfes would meet the limitations claimed since Rodriguez discloses the oven firebox is suspended centrally above the fireplace firebox (SEE Figures 1 & 2). In re claim 16, Rodriguez as modified by Rolfes would meet the limitations claimed since Rodriguez discloses that each of the fireplace firebox and the oven firebox has an opening at a front wall of the main body (SEE Figure 1). In re claim 17, Rodriguez as modified by Rolfes would meet the limitations claimed since Rodriguez discloses that the opening of the oven firebox is selectively closed by an oven door hingedly attached to the front wall of the main body (SEE Figure 1). In re claim 18, Rodriguez as modified by Rolfes would meet the limitations claimed since Rodriguez implicitly discloses the refractory heat resistant mortar includes fireclay, cement, and sand (SEE column 8, lines 30-48 and column 9, lines 26-42). In re claim 19, Rodriguez discloses a combination outdoor fireplace and pizza oven system, including a main body having a framework assembly having a fireplace firebox, an oven firebox, and a chimney flue (110) disposed therein, the oven firebox in communication with the chimney flue, the framework assembly having a refractory heat resistant mortar, wherein the oven firebox is suspended above the fireplace firebox and capable of baking a pizza, and the chimney flue is disposed in the framework assembly above the oven firebox, wherein the fireplace firebox has a rectangular body (SEE Figures 1-3 and 10) with an opening at a front wall of the main body, and the oven firebox includes a rounded arch (illustrated in Figures 1-3) with an opening at the front wall of the main body.  While Rodriguez does provide a teaching of a partition disposed between the fireplace firebox and the oven firebox (SEE column 6, lines 11-33) for isolating one interior from another, there is no specific teaching that the partition is insulation such that the fireplace firebox is thermally insulated from the oven firebox.  Rolfes teaches that it was commonly known in the art to provide an insulated partition (9) for separating a grilling chamber (6) from a second oven (8).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the partition (136) of Rodriguez to be insulated as was already known in the art and taught by Rolfes and arrived at the applicants claimed invention for the purpose of thermally isolating one cooking environment from another.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen et al (5,347,977) in view of Sivonen (4,850,332).  Lehikoinen et al discloses the applicants primary inventive concept of a combination outdoor fireplace and baking oven however does not go into detail about the insulation for the structure. Sivonen which also discloses a combination fireplace and baking oven, further teaches the use of mineral wool as an insulation for these types of structures (SEE column 2, line 58 - column 3, line 3); thus a person having ordinary skill in the art at the time the invention was made would have found it obvious to provide the combination outdoor fireplace and baking oven of Lehikoinen et al with an insulation of mineral wool as was commonly known in the art and taught by Sivonen for the purpose of retaining the heat within the baking oven for more efficient baking of food products.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments and amendment, filed 6/17/2021, with respect to the previously cited claim objections have been fully considered and are sufficient to overcome the objections.  The objections of claims 3 and 7 have been withdrawn. The terminal disclaimer filed on 6/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10,480,793 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Applicant’s arguments, filed with respect to the rejection of claims 1-18 under 35 U.S.C. 102(a)(2) as being anticipated by Pitts (4,263,888) have been fully considered and are persuasive.  The rejection of Pitts has been withdrawn. Applicant's arguments filed with respect to the rejections cited by both Lehikoinen et al and Rodriguez have been fully considered but they are not persuasive. New rejections have been applied to the amended claims (SEE Above) with explanations on how the limitations are being interpreted by the examiner.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        July 11, 2022